Citation Nr: 1011384	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-17 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active service from April 1964 to 
April 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

Because the Veteran has disagreed with the initial ratings 
assigned following the grant of service connection for PTSD, 
the Board has characterized these claims in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

As noted above, the claim for a higher initial rating for 
PTSD arises from the Veteran's disagreement with the initial 
rating assigned after the grant of service connection.  The 
courts have held, and VA's General Counsel has agreed, that 
where an underlying claim for service connection has been 
granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 
1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records (STRs) and all of the identified post-service VA 
treatment records.  In April 2007, the Veteran notified the 
RO that he was seeing a private counselor at Community 
Counseling Center.  The RO requested records from the private 
facility, and requested the Veteran's assistance in obtaining 
the records.  In August 2007, the RO received a letter from 
L.M.V.L, LCSW, printed on the back of the request letter, 
stating that he had seen the Veteran for 12 sessions of 
psychotherapy between March 21, 2006 and August 28, 2006, and 
that they addressed PTSD symptoms in those sessions.  
However, no records were sent.  The RO notified the Veteran 
in March 2009 supplemental statement of the case of the 
specific records it was unable to obtain, of the efforts it 
had made to obtain those records, and that the Veteran is 
ultimately responsible for providing the evidence.  The 
Veteran has since made no effort to obtain or submit those 
records, and the Board concludes that the RO's efforts were 
reasonable, and that no further efforts are warranted.  The 
Court has held that VA's duty to assist the Veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

In addition, the Veteran was afforded a VA examination.  This 
examination was adequate because the examination was 
performed by a medical professional based on a review of 
claims file, solicitation of history and symptomatology from 
the Veteran, and thorough examination of the Veteran.  
Diagnoses and rationales were consistent with the examination 
and record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 
(2008).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An 
evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a claimant's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
evidence since the effective date of the grant of service 
connection is required.  See Fenderson, 12 Vet. App. at 126.

In the process of evaluating a mental disorder, VA is 
required to consider a number of pertinent factors, such as 
the frequency, severity, and duration of a veteran's 
psychiatric symptoms.  See 38 C.F.R. § 4.126.  After 
consideration of these factors, and based on all the evidence 
of record that bears on occupational and social impairment, 
VA must assign a disability rating that most closely reflects 
the level of social and occupational impairment a veteran is 
suffering.

The Secretary, acting within his authority to "adopt and 
apply a schedule of ratings," chose to create one general 
rating formula for mental disorders.  38 U.S.C. § 1155; see 
38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one 
general formula to be used in rating more than 30 mental 
disorders, there can be no doubt that the Secretary 
anticipated that any list of symptoms justifying a particular 
rating would in many situations be either under- or over-
inclusive.  The Secretary's use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to 
the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation.  
This construction is not inconsistent with Cohen v. Brown, 10 
Vet. App. 128 (1997).  The evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  See38 C.F.R. § 4.126.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in the diagnostic code, the 
appropriate, equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436 (1992).

The General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130 provides the following ratings for psychiatric 
disabilities:  

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication.  

Historically, in the November 2005 rating decision, the RO 
granted service connection and assigned an initial 30 percent 
rating for PTSD, pursuant to Diagnostic Code 9411, effective 
May 19, 2005.  

Considering the evidence in light of the above-noted 
criteria, the Board concludes that an initial rating in 
excess of 30 percent for the Veteran's PTSD is not warranted 
because the evidence does not demonstrate occupational and 
social impairment with reduced reliability and productivity.  
In addition, the Board concludes that the type and degree of 
symptoms contemplated for the 50 percent level are not shown.  

Regarding flattened affect, the report of examination in 
October 2005 reveals that the Veteran has a normal range of 
affect, mostly somber.  In a June 2005 VA outpatient report, 
the Veteran was noted to have full affect, and was very 
engaged in group discussion.  In a December 2005 VA 
outpatient note, the Veteran's affect was congruent with his 
mood.  In October 2008, the Veteran's affect was full.  In a 
May 2009 outpatient note affect was consistent with content. 
The Veteran has made no specific assertions regarding affect.  
And the clinical evidence does not demonstrate symptomatology 
consistent with flattened affect.

Regarding circumstantial, circumlocutory, or stereotyped 
speech, the report of examination in October 2005 reveals 
that the Veteran has normal tone and volume.  His 
associations were tight and his sentences reached logical 
conclusions.  In a March 2007 outpatient note, the Veteran's 
speech was described as normal, coherent and logical.  In 
October 2008, the Veteran was noted to have overinclusive 
thought production.  However, in a May 2009 outpatient note, 
his speech and language were of normal rate, rhythm and 
volume, and he was less hyperverbal than the previous visit. 
The Veteran has made no specific assertions regarding speech, 
and the clinical evidence is not consistent with 
circumstantial, circumlocutory, or stereotyped speech.  

Regarding difficulty in understanding complex commands, no 
such symptomatology has been shown or alleged. 

Regarding impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks), the report of examination in October 2005 
reveals that he does not have difficulty remembering things, 
although he has had a chronic problem with keeping his 
concentration "I start things and then I go off; I see a 
movie and not even remember what I have seen."  He was able 
to recall 3 of 3 items asked to repeat 5 minutes earlier.  In 
a May 2009 outpatient note, his memory was intact.  Thus, 
while there may be some impairment of short-term memory, 
there is no showing or assertion that both short and long-
term memory are impaired.  

Regarding impaired judgment, the report of examination in 
October 2005 reveals an appropriate answer to a simple moral 
dilemma question.  His insight was fair to good.  At other 
times, it was found to be limited.  In a May 2009 outpatient 
note, there were no perceptual disturbances apparent; thought 
process, associations, and content were within normal limits; 
insight and judgment were good.  The Veteran has made no 
specific assertions regarding impaired judgment, and the 
clinical evidence is not consistent with such symptomatology.

Regarding impaired abstract thinking, the report of 
examination in October 2005 reveals that the Veteran could 
abstractly interpret a simple proverb.  The Veteran has made 
no specific assertions regarding abstract thinking, and the 
clinical evidence is not consistent with such impairment.

Regarding panic attacks more than once a week, the report of 
examination in October 2005 reveals recurrent and intrusive 
distressing recollections of the traumas of the war on a 
weekly to monthly basis.  He has flashbacks when he hears the 
sound of helicopters and loud noises.  He feels jumpy and 
breaks out in a sweat.  However, there has been no finding or 
assertion consistent with frank panic attacks.  

Regarding difficulty in establishing effective work and 
social relationships, while the Veteran clearly has some 
social and occupational impairment, the evidence is not 
consistent with a difficulty in establishing effective 
relationships.  The report of examination in October 2005 
reveals that he has been married 3 times and has six kids, 
although he stated that he doesn't have much contact with the 
kids.  

The Board acknowledges that the October 2005 examiner noted 
that the Veteran's symptoms have caused him significant 
social, family and occupational distress and impairment.  
Unfortunately, the term "significant" does not quantify the 
degree of impairment in any way, but only establishes that 
the impairment is meaningful.  This would appear to be 
consistent with any compensable rating, and indeed, with the 
diagnostic criteria necessary to diagnose PTSD in the first 
place, as set out by the October 2005 examiner (a diagnosis 
of PTSD requires a finding that there are feelings of 
detachment or estrangement from others, and that the 
disturbances have caused a distress or impairment in social, 
occupational and other areas of functioning.  In sum, the is 
not consistent with difficulty in establishing effective work 
and social relationships.  

Regarding disturbances of motivation and mood, the report of 
examination in October 2005 reveals that the Veteran has 
frequently had problems with his anger; "I throw things but 
my anger is mostly verbal."  In a June 2005 VA outpatient 
report, the Veteran was noted to have a dysphoric mood.  This 
was also noted in subsequent reports; the Veteran was also 
noted to be irritable and angry.  In a May 2009 outpatient 
note, the Veteran's mood was generally euthymic.  While the 
evidence establishes that the Veteran is at times dysphoric, 
this is consistent with a rating at the 30 percent level, 
which contemplates a "depressed mood," and does not suggest 
disturbances of motivation and mood.

Indeed, the symptoms described by the Veteran and on clinical 
examination demonstrate that he is generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, but do not show that he has deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood.  As such, a 50 percent rating is 
not warranted.  

Regarding symptoms of ratings higher than 50 percent, the 
October 2005 examiner noted that the Veteran was well dressed 
and groomed and had good hygiene; his behavior was 
cooperative and appropriate; he was oriented to person, time 
and place; he had no acute symptoms of depression or anxiety 
not associated with his PTSD symptoms; he is not having any 
paranoid or grandiose delusions; he is not having any 
auditory and visual hallucinations; he is not suicidal or 
homicidal; and although he has had chronic problems with his 
anger, he has avoided physical altercations.  In a June 2005 
VA outpatient report, the Veteran was noted to have no 
suicidal or homicidal ideation.  This was also noted in other 
VA outpatient records.  In May 2009, the Veteran was oriented 
time 3 and cooperative and reliable in his current behavior.  
He denied suicidal or homicidal ideation, intent or plan.  As 
such, a rating at the 70 percent or 100 percent level is not 
warranted.  

The Board acknowledges that the Veteran has reported chronic 
sleep impairment; however, this is a criterion of the 30 
percent level, and is not probative of entitlement to any 
higher rating.  

The October 2005 examiner assigned a GAF score of 55.  Global 
Assessment of Functioning (GAF) scores are a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness." See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  
Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  In this case, the GAF 
scores assigned are consistent with a 30 percent rating.  
Other GAF scores reported in the outpatient records range 
from 50 to 55.  These scores are consistent with a 30 percent 
rating.  

In sum, the type and degree of symptoms contemplated for any 
rating above 30 percent are not shown, and the Veteran's 
overall disability picture more closely approximates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, than it does occupational and social 
impairment with reduced reliability and productivity, 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, or total occupational and social 
impairment.  While the Veteran clearly believes that he is 
entitled to a higher rating, he has not explained how the 
criteria for a higher rating are met.  The Board has 
specifically considered his statements and pleadings on 
appeal.  However, other than reporting that he disagrees with 
the evaluation and that he warrants a higher evaluation, his 
statements have been non-specific and do not provide a basis 
to assign a higher evaluation.  The Board accordingly gives 
highest probative weight to the clinical findings reported 
above.  The findings correspond to the rating criteria and 
were prepared by skilled neutral professionals.

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson, 12 Vet. App. at 126 (noting 
that staged ratings are assigned at the time an initial 
disability rating is assigned).  In Hart v. Mansfield, the 
Court extended entitlement to staged ratings to claims for 
increased disability ratings where "the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  21 
Vet. App. 505, 511 (2007).  Here, the disability has not 
significantly changed and a uniform evaluation is warranted.

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is 
whether the schedular rating adequately contemplates the 
Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's 
disability picture.  They include symptomatology of the type 
reported by the Veteran and by medical professionals on 
clinical evaluation.  Significantly, the criteria include 
higher ratings where symptomatology of the appropriate degree 
is demonstrated.  Accordingly, extraschedular referral is not 
warranted.


ORDER

An initial disability rating higher than 30 percent for PTSD 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


